Per Curiam.
After a complete examination of the record, transcripts and briefs filed in this matter and after having afforded the defendant’s sole claim of error the appropriate scope of review, we conclude that the defendant’s claim is not reviewable because of the lack of an adequate record. This case is controlled by State v. Vitale, 190 Conn. 219, 226, 460 A.2d 961 (1983), and State v. Mitchell, 8 Conn. App. 598, 605, 513 A.2d 1268, cert. denied, 201 Conn. 810, 516 A.2d 887 (1986).
There is no error.